United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3486
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Northern
      v.                                * District of Iowa.
                                        *
Gregg A. Pagel,                         * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: May 6, 2004

                                  Filed: May 11, 2004
                                   ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.


       Gregg Pagel appeals the sentence imposed by the district court after he pleaded
guilty to possessing an unregistered short-barreled shotgun, in violation of 26 U.S.C.
§§ 5841, 5861(d), and 5871, and to receiving a firearm while on pretrial release and
under indictment for a crime punishable by a term exceeding one year, in violation
of 18 U.S.C. §§ 922(n) and 3147. The court sentenced Pagel to consecutive terms of
127 months imprisonment on the shotgun-possession offense, and 10 months on the
firearm-receiving offense, and concurrent 3-year terms of supervised release.
        On appeal, Pagel’s counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing the district court erred in applying
an enhancement under U.S.S.G. § 2K2.1(b)(5) for Pagel’s possessing a firearm in
connection with another felony. Given the undisputed evidence that significant
methamphetamine precursors were on Pagel’s property when police found the loaded
shotgun in Pagel’s closet, we find no clear error. See United States v. Agee, 333 F.3d
864, 866 (8th Cir. 2003) (standard of review; enhancement must be imposed unless
it is clearly improbable that defendant possessed firearm in connection with another
felony offense such as possession or manufacturing of methamphetamine).

       We have also reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), and we conclude that the district erred in sentencing Pagel to 127
months in prison on the shotgun-possession offense, because the statutory maximum
term for that offense is 10 years imprisonment, or 120 months. See 26 U.S.C. § 5871;
United States v. Montanye, 996 F.2d 190, 192 (8th Cir. 1993) (en banc) (standard of
review when issues are not raised in district court). Rather than remand for
resentencing, we modify Pagel’s 137-month prison sentence to consecutive prison
terms of 120 months on the shotgun-possession offense and 17 months on the
firearm-receiving offense. See 28 U.S.C. § 2106 (appellate court may modify any
judgment of court brought before it for review); U.S.S.G. § 5G1.2 (sentencing on
multiple counts of conviction). We have found no other nonfrivolous issues.

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment of the district court as modified.
                       ______________________________




                                         -2-